DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 remain rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20070201939) in view of Dragan et al. (U.S. Patent 6,059,570, hereinafter Dragan).
            In regard to claim 1, Wong discloses an application device comprising:
            a handle 40 having a first end 42, a second end (disposed opposite first end 42) and a containment chamber 49 disposed within the handle;
            a solvent 50 disposed within the containment chamber;
            a receiver tip 30 coupled to the handle at the first distal end;
            a material passage disposed in the receiver tip 30 (the material passage being disposed above and below element 36 and partially defined by the upper open end of the handle which is covered by seal 52, see Figure 11A) that forms a conduit between the first end and a receiving end 30a;
           a frangible seal 52 that separates the containment chamber 49 from the material passage; and
            a piercing cannula 31, 31a, 31b, 31c, 36 in fluid communication with an applicator tip 20 and having a stop 36 (see Figure 9) that is integrally formed with the piercing cannula and a distal piercing end 31 extending toward the frangible seal;
            wherein the piercing cannula is movable between a first position (see Figure 11A) and a second position (see Figure 11C) where in the first position, the piercing end is spaced apart from the frangible seal and in the second position the piercing end punctures the frangible seal and fluidly connects the solvent with the applicator tip; and
            wherein the stop 36 prevents the piercing cannula from moving further into the material passage of the receiver tip when an end of the stop furthest from the applicator tip abuts a rim of the material passage (as shown in Figure 11c; it is noted the portion of the frangible seal between stop 36 and the upper open end 42 of the handle after the seal is pierced defines a rim of the material passage).
            Although the Wong reference does not disclose the solvent is a dental solution, attention is directed to the Dragon reference, which discloses a similar dispensing implement wherein a dental solution is received in the handle and dispensed from an applicator tip in order to enable a user to apply a dental solution in a convenient manner. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Wong device can be used to dispense and apply a dental solution in order to enable the user of the device to apply an appropriate dental solution onto a desired surface.
            In regard to claims 2 and 3, the applicator tip may be comprised of a plurality of bristles 123a (see Figure 12A). Further, the bristles 123a may be considered an “orientation of fibers”. In any event, although the applicator tip is not a flocked tip, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applicator can be any one of a number of known applicators, such bristles (see Figure 12A), a sponge applicator (see Figure 12B), flocking (i.e., an “orientation of fibers”), etc. without
effecting the overall operation of the device. Especially since the Applicant has not indicated a particular applicator type is critical to the overall operation of the device and the Wong reference does not disclose the particular structure of the applicator is critical to the overall operation of the device 
            In regard to claim 4, the piercing cannula 36 comprises a cannula stop (at location of cannula 36 which contacts the upper open edge of handle 40, see Figure 11C).
            In regard to claim 5, Wong further discloses an activator cap 10 coupled to the receiver tip 30.
            In regard to claim 6, Wong discloses an application device comprising:
            a handle 40 having a first end 42, a second end (positioned opposite first end 42) and a containment chamber 49 disposed within the handle;
            a solvent 50 disposed within the containment chamber;
            a tip assembly 30 having a piercing end 3l, 31a, 31b, 31c, a stop 36 (see Figure 9) and an applicator tip 20;
            a material passage 36a disposed within the tip assembly that forms a conduit between the piercing end and the applicator tip 20;
           a frangible seal 52 that separates the containment chamber from the material passage;
           wherein the piercing end protrudes from a distal end of the stop 36; and
            wherein when the tip assembly is coupled to the first end of the handle, the piercing end punctures the frangible seal and fluidly connects the solvent with the applicator tip.
            Although the Wong reference does not disclose the solvent is a dental solution, attention is directed to the Dragon reference, which discloses a similar dispensing implement wherein a dental solution is received in the handle and dispensed from an applicator tip in order to enable a user to apply a dental solution in a convenient manner. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Wong device can be
used to dispense and apply a dental solution in order to enable the user of the device to apply an appropriate dental solution onto a desired surface.

Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. The Applicant contends neither the Wong or Dragan references disclose the newly recited limitations of a stop structured and operable as claimed.  However, as discussed above in detail, the Wong reference discloses such a stop.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/12/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754